        Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 1 of 53




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSSMAN SALES COMPANY, INC.,

                             Plaintiff,                  20 Civ. 2869 (KPF)
                      -v.-                             OPINION AND ORDER
VWR INTERNATIONAL, LLC,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      In October 2018, Plaintiff Sussman Sales Company, Inc. (“Sussman”)

entered into an agreement (the “Sales Representative Agreement” or the

“Agreement”) with Defendant VWR International, LLC (“VWR”), which

agreement appointed Plaintiff to serve as Defendant’s sales representative in

connection with the marketing and sale of interactive flat screen devices known

as “Triumph Boards.” According to Plaintiff, it subsequently learned that

Defendant was engaging in bid-rigging and price-fixing of Triumph Boards sold

to New York City schools. Upon Plaintiff’s determination that Defendant had

not adequately addressed this conduct, and amidst other perceived issues with

Defendant’s performance, Plaintiff notified Defendant that it was terminating

the Sales Representative Agreement in April 2019.

      Plaintiff proceeded to file this suit, alleging various claims for : (i) breach

of contract; (ii) breach of warranty; (iii) breach of the duty of good faith and fair

dealing; and (iv) fraud. As a result of Defendant’s alleged violations, Plaintiff

seeks: (i) indemnification; (ii) an audit of Defendant’s books and records;

(iii) compensatory damages in an amount no less than $11,000,000; and
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 2 of 53




(iv) punitive damages. Defendant has now moved for partial dismissal of

Plaintiff’s Complaint under Federal Rule of Civil Procedure 12(b)(6), seeking to

dismiss most of Plaintiff’s claims, excluding one breach of contract claim and

one breach of warranty claim. For the reasons that follow, the Court grants

Defendant’s motion in part and denies it in part.

                                    BACKGROUND 1

A.    Factual Background

      1.     The Parties and the Distribution of Triumph Boards to New
             York City Schools

      Sussman is a New York company that engages in the sale and

distribution of educational materials and educational technology to schools in

the New York City area. (Compl. ¶¶ 19, 21). 2 VWR is an international

distributor of laboratory and scientific products to the government, life science,

education, electronics, and pharmaceutical sectors. (Id. at ¶ 23). In 2014,

VWR entered into an agreement with Triumph Board a.s. (“Triumph”) to serve



1     This Opinion draws its facts from Plaintiff’s Complaint (“Compl.” (Dkt. #2)), the well-
      pleaded allegations of which are taken as true for purposes of this motion, and the
      exhibits attached thereto. See DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.
      2010) (“In considering a motion to dismiss for failure to state a claim pursuant to Rule
      12(b)(6), a district court may consider the facts alleged in the complaint, documents
      attached to the complaint as exhibits, and documents incorporated by reference in the
      complaint.”). The October 4, 2018 Independent Sales Representative Agreement
      between Plaintiff and Defendant is referred to as the “Sales Representative Agreement”
      (Dkt. #2-1). Plaintiff’s April 3, 2019 notice of the termination of the Agreement is
      referred to as the “Termination Letter” (Dkt. #2-3).
      For convenience, the Court refers to Defendant’s Memorandum of Law in Support of Its
      Partial Motion to Dismiss as “Def. Br.” (Dkt. #19); Plaintiff’s Memorandum of Law in
      Opposition to Defendant’s Partial Motion to Dismiss as “Pl. Opp.” (Dkt. #25); and
      Defendant’s Reply Memorandum of Law in Further Support of Its Partial Motion to
      Dismiss as “Def. Reply” (Dkt. #29).
2     References to “Sussman” and “VWR” in the Factual Background pertain to the
      respective company or its representatives, depending on the context.


                                              2
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 3 of 53




as the exclusive U.S. licensee and distributor of Triumph Boards. (Id. at ¶ 24).

As described by Plaintiff, Triumph Boards are interactive white boards

“marketed to schools, among other potential customers.” (Id. at ¶¶ 2, 24).

      New York City public schools procure supplies and equipment such as

Triumph Boards through three primary methods: (i) through Resolution A

(“RESO A”), whereby schools purchase supplies through individual grants at

pre-approved prices; 3 (ii) through an approved vendor listed on the Financial

Accounting Management Information System, or “FAMIS,” e-catalog portal at

prices pre-negotiated by the New York City Department of Education (“DOE”);

and (iii) where neither of the aforementioned methods is available and absent

any applicable exceptions, through the “three-bid process,” in which three

vendors are asked to submit independent bids. (Compl. ¶ 26). Sussman’s role

in this process, when acting as a company’s sales representative, is “often [to]

introduce[] schools to the products [Sussman] represent[s]” and to “then work[]

through the completion of the sale and service[] the customer with problems

with ordering, or post sale service issues.” (Id. at ¶ 27). Customer purchase

orders are generally sent to the product manufacturer or distributor, or

processed through FAMIS. (Id.).

      Prior to engaging Sussman, VWR had a contract in place with another

distributor of education technology, Troxell Communications, Inc. (“Troxell”),



3     “Resolution ‘A’ (Reso ‘A’) projects are school specific capital improvement or
      enhancement projects that are funded through individual grants which are allocated by
      the Borough Presidents or members of the New York City Council.” N.Y.C. School
      Construction Authority, http://www.nycsca.org/quick-links-home/projects#Reso-A-32
      (last accessed March 25, 2021).


                                             3
        Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 4 of 53




pursuant to which Troxell listed the Triumph Boards for sale on FAMIS.

(Compl. ¶ 29). Additionally, VWR’s then-National Sales Manager for Triumph

Board Products, Dwayne Johnson, was engaged in direct selling efforts to

customers. (Id.).

      2.     The Sales Representative Agreement

      In mid-2018, VWR approached Sussman to gauge the latter’s interest in

serving as VWR’s independent sales representative for Triumph Boards to New

York City schools. (Compl. ¶¶ 28, 30). Effective October 4, 2018, VWR and

Sussman entered into the Sales Representative Agreement, pursuant to which

Sussman was appointed as VWR’s non-exclusive sales representative for the

Triumph Board and related accessories in New York City schools. (See Sales

Representative Agreement § 1.1). In this role, Sussman committed to, among

other things, “use its commercially reasonable best efforts … to promote, solicit

and obtain orders for [Sussman’s] account on behalf of [VWR] … [and] promote

the good will and reputation of [VWR].” (Id. at § 2.1). In return, Sussman was

to receive a 10% commission on all Triumph Board sales to schools within New

York City, whether or not Sussman was directly or indirectly responsible for

the sales. (See id., Ex. A). 4

      The Sales Representative Agreement placed a number of requirements

upon VWR and obligated it to make certain representations. These included, in

relevant part:


4     At the time of the Sales Representative Agreement, Sussman represented a competing
      smart board manufacturer, but it was required to cease that representation under the
      terms of the Agreement. (Compl. ¶ 3; see Sales Representative Agreement 1).


                                             4
          Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 5 of 53




      •       First, VWR was required to provide Sussman with the
              pricing of its Triumph Board products, and to give
              Sussman 30-day notice of new pricing.        (Sales
              Representative Agreement § 1.3).

      •       Second, under Section 3 of the Agreement, VWR’s
              obligations included: (i) “provid[ing] [Sussman] with
              technical, and training support, sales literature, sales
              terms and conditions, pricing policies, bulletins, and
              sales promotional materials, as they are available” (id.
              at § 3.1); and (ii) “promptly notify[ing] [Sussman] of, and
              mak[ing] available to [Sussman], all upgrades, new
              editions, error corrections, and new Products … [and]
              notify[ing] [Sussman] of any intention to discontinue or
              replace any Product” (id. at § 3.2).

      •       Third, the Agreement provided that upon receiving
              purchase orders written directly to VWR or to its
              designated reseller from applicable customers in New
              York City, VWR was to “immediately notify” Sussman,
              and was to pay Sussman its commission within 60 days
              of the sale. (Id. at § 4.2). VWR was also required to ship
              the purchased products “directly to the customer.” (Id.).

      •       Fourth, VWR was required to maintain “complete, true
              and accurate books and records … to enable [Sussman]
              to calculate and verify Commissions and bonuses due
              to it” and to permit Sussman to conduct an audit of
              VWR’s applicable sales records upon five days’ notice.
              (Id. at § 8.2).

      •       Fifth, VWR made certain warranties pursuant to Section
              5.2 of the Agreement, including that (i) it “has complied
              and will comply with all codes, regulations and laws
              applicable to its performance pursuant to this
              Agreement” (id. at § 5.2(b)); and (ii) that “there is no
              litigation pending, and to [its] knowledge, there is no
              threatened litigation with respect to [its] distribution of
              the Products and/or relationships with its existing
              supply chain or distribution chain” (id. at § 5.2(c)).

      The Sales Representative Agreement provided that it could be terminated

“at the election of one party following material breach … by the other party,”

should the breach not be cured within 30 days “following written notice of such


                                           5
        Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 6 of 53




breach.” (Sales Representative Agreement § 6.2). In the event of termination,

all rights granted to Sussman under the Agreement ceased “immediately.” (Id.

at § 6.3). However, if the Agreement were terminated for reasons other than

Sussman’s “material breach,” Sussman was due commission on all sales

placed in the 180 days following its termination of the Agreement. (Id.). The

Agreement further provided that certain limited provisions survived its

termination. (Id. at § 6.5).

       The Sales Representative Agreement also included certain provisions

allocating the parties’ liability. Section 6.4 of the Agreement provided that

upon termination of the Agreement, Sussman

              will not be entitled to receive any payment from [VWR],
              whether for actual, consequential, indirect, special or
              incidental damages, costs or expenses, whether
              foreseeable (including, but not limited to, claims related
              to compensation, benefits, loss of profits, investments
              or good will) … except that [Sussman] shall be entitled
              to receive any commissions due[.]

(Sales Representative Agreement § 6.4). Additionally, the Agreement’s

Indemnification Clause required, among other things, that VWR indemnify

Sussman from all claims and damages arising out of:

              (i) any alleged infringement or violation by [VWR] of
              any … proprietary rights of any third party, or (ii) third
              party claims related to any claims made by [VWR] about
              [VWR’s] Product, effectiveness or warranty, or
              (iii) breach by [VWR] of any term or provision of this
              Agreement, or (iv) wrongful or negligent act or omission
              by any of [VWR] or its officers, directors, shareholders,
              agents, servants, employees and representatives.

(Id. at § 5.4).




                                          6
        Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 7 of 53




       Lastly for these purposes, the Agreement included a merger clause that

provided: “This document constitutes the entire agreement and understanding

of the parties with respect to the subject matter hereof and supersedes any and

all prior negotiations, correspondence, understandings, agreements, duties or

obligations between the parties with respect to the subject matter hereof.”

(Sales Representative Agreement § 8.6).

       3.    VWR’s Relationship with Troxell and Negotiations with CDW

       As noted above, prior to its appointment of Sussman as an independent

sales representative, VWR had engaged Troxell to list the Triumph Boards on

Troxell’s FAMIS e-catalog. (Compl. ¶ 29). At the time Sussman and VWR

negotiated the Sales Representative Agreement, Sussman was told that Troxell

might cease listing the Triumph Board on FAMIS, but that in that event, VWR

“promptly” would engage another vendor, CDW-G (“CDW”), to step into Troxell’s

role. (Id. at ¶ 30). Sussman alleges that Troxell ceased listing the Triumph

Board on FAMIS prior to the finalization of the Sales Representative Agreement,

but that VWR did not inform Sussman of this development at the time. (Id. at

¶ 31). Moreover, Sussman alleges that VWR did not commence negotiations

with CDW as it had represented to Plaintiff that it would. (Id.).

       4.    Sussman’s Discovery of VWR’s Alleged Bid-Rigging

       On October 12, 2018, Sussman contacted Dwayne Johnson and Ahmed

Mustafa, VWR’s Director of Business Development for its Scientific Division, to

ask for an “overview of Triumph offerings along with [FAMIS] info” to share with

potential customers. (Compl. ¶ 32; see also id., Ex. D). Johnson responded



                                          7
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 8 of 53




that VWR’s FAMIS codes had been “recently removed from the DOE” as Troxell

had been “remov[ed]” from its contract. (Id. at ¶ 33). 5 Johnson explained that

until VWR was “relisted” on FAMIS, which might take “another month or two,”

it was placing orders using the three-bid process. (Id.). To facilitate that

process, Johnson requested that Sussman provide him with a quote using the

approved RESO A pricing, and said that he would obtain two additional

quotes — “one from a channel partner and the other from our organization” —

for Sussman in turn to provide the customer. (Id.). Sussman understood

Johnson’s proposal, as described in his email, to involve coordinating the three

vendors’ bid submissions. (Id. at ¶ 34). In its response, Sussman said that

Johnson’s suggested process for collecting bids was “contrary to the way

[Sussman did] business.” (Id.).

      Sussman spoke with Mustafa on a call the same day, and explained its

concerns that the conduct proposed by Johnson was both prohibited by DOE

regulations and possibly criminal. (Compl. ¶ 35). Sussman further observed

that the three-bid process could be avoided if the Triumph Board were listed on

FAMIS by CDW. (Id.). Mustafa told Sussman that VWR would resolve the

issues with Johnson and pursue the CDW listing. (Id.). 6




5     Johnson’s email indicates that Triumph Board products had been unavailable on
      FAMIS for about two weeks. (Compl. ¶ 33).
6     Johnson left VWR in mid-December 2018, but VWR did not replace him until the
      following month. (Compl. ¶ 52). Sussman alleges that during the two to three weeks
      that Johnson’s position was vacant, purchases of Triumph Boards were put on hold by
      the RESO A office, and that any sales by VWR during this period instead went through
      the three-bid process. (Id.).


                                             8
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 9 of 53




      On January 3, 2019, Sussman contacted Blackhawk Group, LLC

(“Blackhawk”), VWR’s preferred vendor for Triumph Board installation, to

request reseller contact information for a customer interested in making a

purchase through FAMIS. (Compl. ¶ 53). Blackhawk directed Sussman to

request three quotes: (i) the first from Blackhawk; (ii) the second from Universal

Learning Solutions LLC (“Universal”), a company controlled by Blackhawk’s

owners; and (iii) the third from VWR. (Id. at ¶ 54). Sussman alleges that it was

concerned by Blackhawk’s proposal, which directed the customer to three

resellers that Sussman perceived as interrelated. (Id.). Indeed, Sussman

viewed Blackhawk’s proposal as an effort to coordinate bidding and steer the

contract to VWR. (Id. at ¶ 55). 7

      5.     Sussman’s Report of Bid-Rigging and VWR’s Investigation

      On February 1, 2019, Sussman sent a letter by email to the “top

management” of VWR and its parent company, raising its concerns about

VWR’s involvement in coordinated bidding with Blackhawk and Universal.

(Compl. ¶¶ 58-62). The letter requested “strong assurance” from VWR that its

policy prohibiting coordinated bidding would be “strictly followed on sales of

Triumph Boards to the New York City schools.” (Id. at ¶ 62).

      Eleven days later, VWR’s in-house counsel contacted Sussman,

requesting a short delay to conduct an investigation and suggesting that any


7     Sussman has further alleged that Triumph Board sales records reflect that between
      October 4, 2018, and December 31, 2018, transactions that were not made through
      FAMIS, and that were instead made through the three-bid process, involved either
      VWR, Blackhawk, or Universal. (Compl. ¶ 56). Sussman has concluded that at least
      ten transactions out of thirty-five conducted by VWR during this roughly three-month
      period involved bid-rigging and price-fixing. (Id. at ¶ 57).


                                             9
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 10 of 53




self-reporting to governmental entities would be better done after the

completion of the investigation. (Compl. ¶ 66). Sussman agreed and shared

the relevant underlying email communications with VWR’s in-house counsel to

aid in the investigation. (Id.). VWR subsequently hired outside counsel to

handle the investigation and any necessary reports to governmental entities.

(Id. at ¶ 68).

       In its conversations with VWR’s in-house counsel, Sussman raised a

number of concerns, including: (i) its understanding that the CDW contract

was in the process of being negotiated; (ii) the failure to notify Sussman of any

relevant customer purchase orders received by VWR; and (iii) the failure to pay

Sussman for any sales of Triumph Board products. (Compl. ¶ 67). On

February 24, 2019, Sussman emailed VWR’s in-house counsel to stress the

time-sensitivity of resolving the process for Triumph Board sales going forward,

given the potential issues Sussman had identified with the three-bid process.

(Id. at ¶ 69). Sussman explained that it had “potential sales cropping up that it

need[ed] to know how to handle[.]” (Id.).

       Sussman continued pressing these issues in subsequent discussions

with VWR’s outside counsel. (See Compl. ¶ 70). In a call on February 27,

2019, Sussman inquired about the status of negotiations between VWR and

CDW (id. at ¶ 71), as well as VWR’s plans to continue participating in the three-

bid process (id. at ¶ 73). Sussman wrote to VWR’s outside counsel on March 1,

2019, reiterating these queries, but received no response. (Id. at ¶ 74). On

March 11, 2019, Sussman again contacted VWR’s outside counsel to convey


                                         10
           Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 11 of 53




the “urgency” in resolving various issues, including the internal investigation,

the plan for the bidding process, as well as the status of the CDW contract. (Id.

at ¶ 81). VWR’s outside counsel responded the same day, stating that they

were “still working on the process going forward and expect to have it finalized

soon,” and that they did not know the status of the CDW negotiations, but that

“as soon as [they had] something to report on that, [they would do so].” (Id. at

¶ 82). 8

       6.       Sussman’s Discussion with CDW and Termination of the Sales
                Representative Agreement

       On March 15, 2019, following its repeated efforts to request updates on

the status of VWR’s discussions with CDW, Sussman contacted CDW’s New

York District Manager to inquire about its negotiations with VWR. (Compl.

¶ 83). Sussman’s contact at CDW indicated that CDW was not willing to list

the Triumph Board on its FAMIS e-catalog, due to perceived issues with the

product’s service and quality. (Id. at ¶ 84). Based on this conversation,

Sussman’s understanding was that there were no ongoing negotiations



8      During this time, Sussman was also experiencing issues with VWR’s sales notification
       and commission payment practices. On March 5, 2019, Sussman contacted VWR to
       report that while it had received a check for commission payments for October 2018,
       there was no detail provided regarding the calculation of the payments, and Sussman
       also had not received any reports or details on sales made during November and
       December 2018, or January 2019. (Compl. ¶ 75). Sussman was not notified of any
       direct sales by VWR or its authorized resellers until VWR issued a report on March 7,
       2019, which summarized direct sales made between October 4, 2018, through
       December 31, 2018 (the “March 2019 Report”). (Id. at ¶¶ 45, 78). Towards the end of
       March 2019, VWR attempted to correct certain errors on its March 2019 Report, and
       belatedly sent certain customer purchase orders to Sussman. (Id. at ¶ 90). However,
       Sussman alleges that VWR has provided neither a complete and comprehensive report
       of its direct sales, nor the official customer purchase orders on all sales. (Id. at ¶¶ 47-
       48, 90). Sussman posits that VWR’s delayed and incomplete reporting of its direct sales
       was a means of concealing its bid-rigging conduct from Sussman. (Id. at ¶¶ 51, 79).


                                                11
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 12 of 53




between VWR and CDW at the time, and that there had not been any such

discussions during the 2018-2019 school year. (Id. at ¶ 83). In a call between

Sussman and VWR later the same day, VWR claimed it was still negotiating

with CDW. (Id. at ¶ 85). When pressed on the details of the negotiation, VWR

admitted that there were no negotiations “in progress,” but that VWR had sent

emails to CDW seeking to initiate such discussions, to which CDW had yet to

respond. (Id.). Sussman informed VWR of its call with CDW, and VWR “did

not deny the fact that CDW was unwilling to list Triumph Boards on FAMIS.”

(Id. at ¶ 86).

       Later the same day, Mustafa sent Sussman an email that indicated that

purchases of Triumph Boards would need to be made using the three-bid

process “until [VWR was] listed back in FAMIS[.]” (Compl. ¶ 87). The email

enclosed a list of five resellers that Sussman could approach for quotes if

needed. (Id.). However, VWR did not provide Sussman with any assurance

that there were be no coordination or communications between the resellers

concerning proposed bids. (Id. at ¶ 89).

       On April 3, 2019, Sussman sent VWR a letter providing formal notice of

its termination of the Sales Representative Agreement. (Compl. ¶ 91; see also

Termination Letter). The Termination Letter detailed a number of putative

breaches of warranties and of contract provisions by VWR, and further

demanded an audit pursuant to Section 8.2 of the Sales Representative

Agreement. (Compl. ¶ 92). Counsel for VWR responded to the Termination

Letter on April 18, 2019, in a letter retorting that Sussman’s claims of breaches


                                           12
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 13 of 53




of the Agreement were “factually and legally without basis, in addition to being

late[.]” (Id. at ¶ 93; see also id., Ex. E). VWR’s counsel further asserted that “it

is Sussman, rather than VWR, who has failed to uphold their end of the

bargain” as “Sussman has failed to make any notable effort to … market and

sell Triumph Board products into NYC schools.” (Id. at ¶ 93). The letter also

stated that VWR’s counsel was still in the process of investigating Sussman’s

bid-rigging allegations, although Sussman alleges that VWR had concluded its

investigation at that point. (Id. at ¶¶ 94-95). While the letter represented that

VWR was “open to entertain a settlement,” subsequent attempts at resolution

failed, leading Sussman to commence this action. (Id. at ¶ 103).

      7.     Plaintiff’s Allegations

      Plaintiff has brought eight claims for relief, which can be grouped into

three categories: (i) Defendant’s alleged coordination of the three-bid process;

(ii) Defendant’s representations regarding its ability to list Triumph Boards on

the FAMIS e-catalog; and (iii) Defendant’s compliance with various other

express or implied requirements of the Sales Representative Agreement.

(Compl. ¶¶ 104-60). Defendant has moved to dismiss the majority of Plaintiff’s

claims, excluding (i) Claim One, alleging Defendant’s breach of its warranty of

compliance with the law (id. at ¶¶ 104-08); and (ii) a component of Claim Five,

alleging Defendant’s breach of its obligation to notify Plaintiff of applicable

purchases and to pay Plaintiff any commissions due (id. at ¶¶ 126-29). The

claims implicated by the instant motion include:

      i.     Claim Two, in which Plaintiff alleges that it was induced
             into signing the Agreement by Defendant’s fraudulent

                                          13
     Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 14 of 53




           misrepresentations and omissions regarding its
           relationship with Troxell and CDW. (Id. at ¶¶ 109-13).

    ii.    Claim Three, where Plaintiff further alleges that it was
           induced into continuing its contract with Defendant by
           Defendant’s misrepresentations about the status of its
           negotiations with CDW between October 2018 and mid-
           March 2019. (Id. at ¶¶ 114-18). 9

    iii.   Claim Four, where Plaintiff contends that Defendant
           breached the warranty that there was no pending or
           threatened litigation with respect to its “distribution of
           [Triumph Boards] and/or relationships with its existing
           supply chain or distribution chain” provided in Section
           5.2(c) of the Agreement. (Id. at ¶¶ 119-24).

    iv.    Claim Five, which, as relevant to this motion,
           encompasses six perceived breaches of the Sales
           Representative Agreement by Defendant, including
           breaches regarding (a) notification of price changes (id.
           at ¶ 130); (b) provision of sales literature and
           promotional materials (id. at ¶¶ 131-35); (c) notification
           of customer inquiries, customer interest in purchases,
           and complaints (id. at ¶¶ 136-40); (d) delivery of
           Triumph Boards (id. at ¶¶ 141-43); (e) delivery of
           defective Triumph Boards (id. at ¶¶ 144-46); and
           (f) warranties provided to Plaintiff’s customers (id. at
           ¶¶ 147-49).

    v.     Claim Six, where Plaintiff alleges that Defendant’s
           breaches of its warranties and contractual obligations
           constituted a breach of the duty of good faith and fair
           dealing. (Id. at ¶¶ 150-52).

    vi.    Claim Seven, where Plaintiff seeks indemnification of
           damages, liabilities, and costs resulting from
           Defendant’s aforementioned conduct, pursuant to the
           Agreement’s indemnification provision. (Id. at ¶¶ 153-
           56).




9   As discussed further below, in its opposition briefing, Plaintiff seeks to expand the
    scope of Claims Two and Three to encompass allegations that Defendant made false
    representations related to Defendant’s bid-rigging and price-fixing in connection with
    the three-bid process. (Pl. Opp. 7, 9).


                                            14
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 15 of 53




      vii.   Lastly, Claim Eight, where Plaintiff seeks a mandatory
             injunction compelling Defendant to permit an audit of
             its sales of Triumph Boards in New York City, pursuant
             to Section 8.2 of the Agreement. (Id. at ¶¶ 157-60).

B.    Procedural Background

      Plaintiff commenced this action on April 7, 2020, with the filing of its

Complaint. (Dkt. #2). On May 19, 2020, Defendant submitted a letter to the

Court seeking leave to file a partial motion to dismiss (Dkt. #14), to which

Plaintiff responded on May 22, 2020 (Dkt. #15), and Defendant filed a reply

letter on May 24, 2020 (Dkt. #16). On May 26, 2020, the Court issued an

Order granting Defendant’s application, and setting a briefing schedule for

Defendant’s motion. (Dkt. #17). The Court further stayed all discovery

pending resolution of the motion. (See id.).

      On June 26, 2020, Defendant filed its partial motion to dismiss and

supporting documents. (Dkt. #18-20). Plaintiff filed its opposition brief on

August 3, 2020. (Dkt. #25). 10 Briefing was completed with the filing of

Defendant’s reply brief on August 17, 2020. (Dkt. #29). 11




10    Plaintiff filed an initial opposition brief on July 24, 2020 (Dkt. #21), which brief was
      subsequently stricken from the record for exceeding the applicable page limit set forth
      in the Court’s Individual Rule of Practice 4(B) (see Dkt. #22).
11    Prior to the filing of Defendant’s reply brief, on August 13, 2020, Plaintiff requested that
      the Court lift its stay on discovery and order the parties to engage in a conference
      pursuant to Federal Rule of Civil Procedure 26(f) (Dkt. #26), which request Defendant
      opposed the following day (Dkt. #27). On August 14, 2020, the Court issued an Order
      denying Plaintiff’s request, but assuring Plaintiff that a discovery schedule would
      promptly be set upon the resolution of the pending motion. (Dkt. #28).


                                                15
         Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 16 of 53




                                    DISCUSSION

A.       Applicable Law

         1.    Motions to Dismiss under Federal Rule of Civil Procedure
               12(b)(6)

         Under Rule 12(b)(6), a defendant is permitted to move that the plaintiff’s

action be dismissed for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under

Rule 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s favor,

‘assume all well-pleaded factual allegations to be true, and determine whether

they plausibly give rise to an entitlement to relief.’” Faber v. Metro. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584

F.3d 82, 88 (2d Cir. 2009)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

However, “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see

also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (noting that a court is

“not bound to accept as true a legal conclusion couched as a factual allegation”

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986))). A plaintiff is entitled to

relief if he alleges “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570; see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened fact

pleading of specifics, it does require enough facts to ‘nudge [plaintiff’s] claims

across the line from conceivable to plausible.’” (quoting Twombly, 550 U.S. at

570)).




                                           16
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 17 of 53




      2.     Contract Interpretation Under New York Law 12

      “It is axiomatic under New York law ... that the fundamental objective

of contract interpretation is to give effect to the expressed intentions of the

parties.” Lockheed Martin Corp. v. Retail Holdings, N.V., 639 F.3d 63, 69 (2d

Cir. 2011) (internal quotation marks and citation omitted). It is well

established that the parties’ intentions are generally discerned from the four

corners of the document itself. MHR Cap. Partners LP v. Presstek, Inc., 12

N.Y.3d 640, 645 (2009).

      Under New York law, the interpretation of a contract “is a matter of law

for the court to decide.” Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309

F.3d 76, 83 (2d Cir. 2002) (internal citation omitted). When interpreting an

unambiguous contract, “the court is to consider its ‘[p]articular words’ not in

isolation ‘but in light of the obligation as a whole and the intention of the

parties manifested thereby.’” JA Apparel Corp. v. Abboud, 568 F.3d 390, 397

(2d Cir. 2009) (quoting Kass v. Kass, 91 N.Y.2d 554, 566 (1998)). In addition,

a contract should not be interpreted so as to render a clause superfluous or

meaningless. Galli v. Metz, 973 F.2d 145, 149 (2d Cir. 1992).

B.    Analysis

      1.     The Court Grants Defendant’s Motion to Dismiss Claim Two
             and Claim Three

      As previewed above, Plaintiff alleges two fraud claims: fraud in the

inducement of the Agreement (Claim Two) and fraud to avoid the Agreement’s


12    New York law governs the instant dispute pursuant to the choice of law provision of the
      Agreement. (See Sales Representative Agreement § 8.4).


                                              17
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 18 of 53




termination (Claim Three). Defendant advances several arguments for

dismissal of these claims. First, Defendant argues that Claim Two is barred

pursuant to the Agreement’s merger clause. (Def. Br. 9-11 (discussing Sales

Representative Agreement § 8.6)). Second, Defendant argues that both claims

are duplicative of Plaintiff’s breach of warranty claims. (Id. at 11-12). Third,

Defendant asserts that Plaintiff has failed to allege either a false statement by

Defendant, or reasonable reliance by Plaintiff on any false statement, as

required to plead a fraud claim. (Id. at 12-14). The Court will address each

argument in turn. 13

      Fraud claims are subject to a “heightened pleading standard” under

Federal Rule of Civil Procedure 9(b), Rombach v. Chang, 355 F.3d 164, 171 (2d

Cir. 2004), which rule specifies that a plaintiff must “state with particularity

the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). A


13    In its opposition brief, Plaintiff seeks to expand Claims Two and Three to encompass
      Defendant’s allegedly false representations regarding its bid-rigging conduct. (Pl.
      Opp. 7-9). Specifically, Plaintiff argues that, in executing the Agreement, Defendant
      falsely represented that it “has complied and will comply with all codes, regulations,
      and applicable laws,” which representation was false given Defendant’s conduct. (Pl.
      Opp. 7 (quoting Sales Representative Agreement § 5.2(b))). However, as actually pleaded
      in the Complaint, both claims arise from Defendant’s misrepresentations regarding its
      ability to list the Triumph Boards on the FAMIS e-catalog through Troxell and CDW,
      rather than from Defendant’s misrepresentations as to the extent to which its
      participation in the three-bid process complied with the law. (See Compl. ¶¶ 109-18).
      While Plaintiff argues that its allegations regarding Defendant’s representations as to
      “the absence of illegal conduct” were “expressly repeated and re-alleged” in Claims Two
      and Three (Pl. Opp. 7), it supports this argument by citing allegations in the Complaint
      that are not in fact expressly referenced in connection with its fraud claims (compare
      Compl. ¶¶ 1, 4, 5, 51, 89, with id. at ¶¶ 109-18), but rather are referenced in
      connection with other claims (see id. at ¶¶ 104-08, 150-52). As such, at the outset, the
      Court rejects Plaintiff’s arguments to the extent they are premised upon an
      unsupported and overbroad view of Claims Two and Three. See Enzo Biochem, Inc. v.
      Amersham PLC, 981 F. Supp. 2d 217, 223 (S.D.N.Y. 2013) (“It is well settled that a
      party may not amend its pleadings in its briefing papers.”); O’Brien v. Nat’l Prop.
      Analysts Partners, 719 F. Supp. 222, 229 (S.D.N.Y. 1989) (“[I]t is axiomatic that the
      complaint cannot be amended by the brief in opposition to a motion to dismiss[.]”).


                                              18
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 19 of 53




complaint predicated upon fraud must “[i] specify the statements that the

plaintiff contends were fraudulent, [ii] identify the speaker, [iii] state where and

when the statements were made, and [iv] explain why the statements were

fraudulent.” Rombach, 355 F.3d at 170 (citation omitted). Under New York

law, to state a claim for fraud or fraudulent inducement, a plaintiff must

demonstrate that “[i] the defendant made a material false representation,

[ii] the defendant intended to defraud the plaintiff thereby, [iii] the plaintiff

reasonably relied upon the representation, and [iv] the plaintiff suffered

damage as a result of such reliance.” Wall v. CSX Transp. Inc., 471 F.3d 410,

415-16 (2d Cir. 2006) (citation omitted).

             a.     Claim Two and the Merger Clause

      As noted above, Claim Two relates to Plaintiff’s allegations that it was

fraudulently induced into signing the Agreement. (Compl. ¶¶ 109-13). In the

Complaint, Plaintiff alleges that this claim arises from Defendant’s

misrepresentations regarding the status of its relationship with Troxell, its

negotiations with CDW, and the resulting impact on its ability to distribute

Triumph Boards on FAMIS. (Id. at ¶¶ 110-12). Defendant counters that the

Agreement’s merger clause forecloses the reasonableness of any reliance on

these alleged misrepresentations. (Def. Br. 9-10). The merger clause,

contained in Section 8.6 of the Agreement, states: “This document constitutes

the entire agreement and understanding of the parties with respect to the

subject matter hereof and supersedes any and all prior negotiations,

correspondence, understandings, agreements, duties or obligations between


                                           19
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 20 of 53




the parties with respect to the subject matter hereof.” (Sales Representative

Agreement § 8.6).

      Defendant first argues that this merger clause, when read together with

certain representations in the Agreement, functions as a bar on Plaintiff’s claim

for fraudulent inducement stemming from misrepresentations about the status

of its relationship with CDW and Troxell. (Def. Br. 9-10). Specifically,

Defendant refers the Court to Section 5.2 of the Agreement, pursuant to which

Defendant represented that there was no threatened or pending litigation

regarding its distribution chain. (Id. at 9 (referencing Sales Representative

Agreement § 5.2)). Defendant argues that because the Agreement contains a

specific representation regarding the distribution chain, Plaintiff cannot now

pursue a fraud claim based on an alleged misrepresentation relating to the

distribution chain. (Id.). In support, Defendant refers the Court to Harsco

Corp. v. Segui, 91 F.3d 337, 345 (2d Cir. 1996), in which case the Second

Circuit reiterated the rule originally announced by the New York Court of

Appeals in Danann Realty Corp. v. Harris, 5 N.Y.2d 317 (1959): “[W]here a

party specifically disclaims reliance upon a particular representation in a

contract, that party cannot, in a subsequent action for common law fraud,

claim it was fraudulently induced to enter into the contract by the very

representation it has disclaimed reliance upon.” 91 F.3d at 345.

      In Harsco, the Second Circuit applied the Danann rule to find that the

parties’ merger clause barred various theories of fraud, 91 F.3d at 345-47,

including, for example, allegations of fraud based on an alleged representation


                                         20
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 21 of 53




that a property would be acquired by June or July 1993, where the agreement

itself contained a representation that the property would not be acquired until

September or October 1993, id. at 347. Here, in contrast to Harsco, the

representation in Section 5.2 does not give rise to Plaintiff’s claim — Plaintiff

does not allege merely that Defendant misrepresented the threat of litigation,

but that Defendant misrepresented its ability to list and sell Triumph Boards

through FAMIS. See id. at 345-47; see also Aetna Cas. & Sur. Co. v. Aniero

Concrete Co., 404 F.3d 566, 575-76 (2d Cir. 2005) (observing that while “there

need not be a precise identity between the misrepresentation and the particular

disclaimer … the substance of the disclaimer provisions [must] track[] the

substance of the alleged misrepresentation, notwithstanding semantical

discrepancies” (internal quotation marks and citations omitted)). The Court

does not read Defendant’s representation in Section 5.2 regarding pending or

threatened litigation to “track” the alleged misrepresentations regarding

Defendant’s ability to distribute on FAMIS. 14 As such, the Court is disinclined

to find that the merger clause, in conjunction with Section 5.2, necessarily

functions to bar any fraud claim based on alleged representations about

Defendant’s distribution channel. 15


14    Although Plaintiff does argue in connection with Claim Four that the termination of
      Defendant’s relationship with Troxell and the status of its negotiations with CDW posed
      a known threat of litigation, this does not impact the Court’s analysis. (See Pl. Opp. 13-
      14). Rather, as the Court will make clear when it turns to Claim Four, neither Plaintiff
      nor Defendant benefits from attempting to connect Defendant’s alleged
      misrepresentations regarding Troxell and CDW with the warranties in Section 5.2 of the
      Agreement.
15    Defendant’s reference to Transnational Management Systems II, LLC v. Carcione, No. 14
      Civ. 2151 (KBF), 2016 WL 7077040 (S.D.N.Y. Dec. 5, 2016), does not change the
      Court’s views, as there, too, the district court found that plaintiff “had no basis” to

                                               21
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 22 of 53




      Defendant next argues that even in the absence of an applicable express

disclaimer, the merger clause nonetheless bars Plaintiff’s fraud claim because

it was negotiated by sophisticated entities with ready access to information.

(Def. Br. 10-11). Defendant is correct that courts consider the sophistication of

the parties in assessing the reasonableness of a plaintiff’s alleged reliance, as

well as other “factors such as [the transaction’s] complexity and magnitude …

and the content of any agreements between [the parties].” Emergent Cap. Inv.

Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 195 (2d Cir. 2003). Where

the parties’ agreement includes a merger clause, courts look to “‘the entire

context of the transaction’ to determine whether a plaintiff’s reliance on an

extra-contractual representation is reasonable.” Alpha Cap. Anstalt v. Schwell

Wimpfheimer & Assocs. LLP, No. 17 Civ. 1235 (GHW), 2018 WL 1627266, at *13

(S.D.N.Y. Mar. 30, 2018). On this point, Defendant cites to two cases where

district courts were persuaded that the parties’ inclusion of “extensive and

exclusive representations and warranties,” in addition to a merger clause, was

sufficient to bar a fraud claim. (See Def. Br. 10 (citing Consolidated Edison,

Inc. v. Ne. Utilities, 249 F. Supp. 2d 387, 403 (S.D.N.Y. 2003), rev’d in part on

other grounds, 426 F.3d 524 (2d Cir. 2005); Primedia Enthusiast Publ’n Inc. v.

Ashton Int’l Media, Inc., No. 02 Civ. 9997 (HB), 2003 WL 22220375, at *6

(S.D.N.Y. Sept. 25, 2003) (observing that where plaintiff had “assembled a




      argue that it had relied on a fraudulent misrepresentation that was specifically
      disclaimed by the agreement’s integration clause. 2016 WL 7077040, at *7. Here, the
      Court does not find that Plaintiff disclaimed reliance on the alleged misrepresentations
      underlying Claim Two.


                                               22
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 23 of 53




team” with “expertise” and negotiated “numerous other representations and

warranties,” “no juror could reasonably conclude that [plaintiff] justifiably

relied on the alleged oral misrepresentation”)). Here, in contrast, the

Agreement includes a single limited section with the parties’ warranties and

representations (see Sales Representative Agreement §§ 5.1 and 5.2), coupled

with a general merger clause (see id. at § 8.6).

      Separately, the Second Circuit has found that in certain circumstances,

a sophisticated party cannot show reasonable reliance even where (i) a contract

contains no specific disclaimer of reliance on oral representations and (ii) the

alleged misrepresentation concerned a matter “peculiarly within” the other

party’s knowledge. Lazard Freres & Co. v. Protective Life Ins. Co., 108 F.3d

1531, 1542 (2d Cir. 1997). In those cases, the Court has explained that where

the party was “put on notice of the existence of material facts which have not

been documented and he nevertheless proceeds with a transaction without

securing the available documentation or inserting appropriate language in the

agreement for his protection,” “the party may truly be said to have willingly

assumed the business risk that the facts may not be as represented.” Id. at

1543. Where the plaintiff in Lazard Freres alleged misrepresentations about

the contents of a document that it knew existed but did not have the

opportunity to review, the Court found that the plaintiff, as a sophisticated

party, should have, and could have, protected itself from the

misrepresentations by demanding to see the document prior to the agreement’s

finalization. Id. at 1543-44. Transferring that analysis here, the Court


                                         23
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 24 of 53




observes that Plaintiff alleges that it had decades of acquired experience and

“expertise” distributing educational materials in the New York area (Compl.

¶¶ 21, 27), and familiarity with the “complex” process of selling products to

New York City schools (id. at ¶ 26). Prior to entering into the Agreement,

Plaintiff was made aware that the status of Defendant’s relationship with

Troxell and CDW was in flux (id. at ¶ 30), and could have protected itself by

insisting that the Agreement include representations regarding Defendant’s

ability to list products on FAMIS. See Lazard Freres, 108 F.3d at 1543; see

also Emergent Cap. Inv. Mgmt., LLC, 343 F.3d at 196; Century Pac., Inc. v.

Hilton Hotels, Corp., 354 F. App’x 496, 498-99 (2d Cir. 2009) (summary order).

      More recently, however, the Second Circuit has distinguished prior cases

in which it found that a plaintiff could have “protected itself by insisting that

this representation be included in the … agreement.” FIH, LLC v. Found. Cap.

Partners LLC, 920 F.3d 134, 143-44 (2d Cir. 2019) (quoting Emergent Cap. Inv.

Mgmt., LLC, 343 F.3d at 195). The Court observed that, in Emergent Capital,

“the parties actually negotiated factual representations to be included in the

written agreements that suggest a closed set of such representations upon

which the plaintiff’s reliance was acknowledged.” Id. at 144. In contrast, in

the agreement at issue in FIH, the negotiated terms “relate[d] to the parties’

obligations, and [did] not constitute affirmative factual representations of any

kind.” Id. Based on the lack of factual representations in the agreement, as

well as the fact that the agreement’s general merger clause “contain[ed] no

disclaimer of any kind of representation, and the subject matter of defendants’


                                          24
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 25 of 53




alleged misrepresentations was not addressed by affirmative representations in

any agreement between the parties,” the Second Circuit determined that a

finding of reasonable reliance upon defendant’s misrepresentations was not

precluded. Id. However, the Court cautioned that “there may be

circumstances where a general disclaimer or merger clause, together with an

extensive roster of specifically negotiated factual warranties and

representations, can lead to a conclusion that, in the particular circumstances

of a case, no reasonable jury could find reasonable reliance on a representation

not inserted into the written contract.” Id. at 145.

      Here, as in Lazard Freres, Plaintiff is a sophisticated party with

experience in the subject matter of the contract and notice of the issues that

give rise to the current alleged misrepresentations. And here, unlike in FIH,

the parties negotiated limited factual warranties and representations. For

these reasons, and despite the facts that (i) the Agreement does not reflect

extensively negotiated representations or warranties and (ii) the merger clause

does not disclaim any particular type of factual representation, Plaintiff may

nonetheless be foreclosed from pleading reliance on Defendant’s alleged

misrepresentations. However, the Court need not make such a finding, as

Claim Two must be dismissed on other grounds raised by Defendant.

            b.     Claims Two and Three Are Not Duplicative of Plaintiff’s
                   Breach of Warranty Claims

      Defendant next argues that Claims Two and Three are barred as

duplicative of Plaintiff’s breach of warranty claims brought under Claims One




                                         25
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 26 of 53




and Four. (Def. Br. 11-12). 16 Plaintiff retorts that its fraud claims are

extraneous to the contract and seek different damages. (Pl. Opp. 10-13).

       “It is black letter law in New York that a claim for common law fraud will

not lie if the claim is duplicative of a claim for breach of contract.” EQT

Infrastructure Ltd. v. Smith, 861 F. Supp. 2d 220, 233 (S.D.N.Y. 2012) (citation

omitted). To maintain a separate claim for fraud, a plaintiff must

“[i] demonstrate[] a legal duty separate from the duty to perform under the

contract; [ii] point[] to a fraudulent misrepresentation that is collateral or

extraneous to the contract; or [iii] seek[] special damages that are

unrecoverable as contract damages.” Merrill Lynch & Co. v. Allegheny Energy,

Inc., 500 F.3d 171, 183 (2d Cir. 2007). In determining whether a fraud claim is

duplicative of a contract claim, New York courts “distinguish[] between a

promissory statement of what will be done in the future that gives rise only to a

breach of contract cause of action and a misrepresentation of a present fact

that gives rise to a separate cause of action for fraudulent inducement.” Id. at

184.

       Defendant argues that Plaintiff’s fraud claims are “inextricably

intertwined” with its breach of warranty claims, and allege no



16     Defendant also argues that Plaintiff’s fraud claims are barred by the economic loss
       doctrine. (Def. Br. 11-12). However, a number of courts in this District have
       determined that New York’s economic loss doctrine does not apply to intentional torts
       such as fraud, and have refrained from dismissing fraud claims on this basis. See, e.g.,
       Fed. Deposit Ins. Corp. ex rel. First NBC Bank v. Murex LLC, No. 16 Civ. 7703 (PAE),
       2018 WL 2694431, at *8 (S.D.N.Y. June 5, 2018); see also Weisblum v. Prophase Labs,
       Inc., 88 F. Supp. 3d 283, 297 (S.D.N.Y. 2015) (collecting cases). In any event, the Court
       need not consider this argument in its analysis of Plaintiff’s fraud claims, as they will be
       dismissed on a separate basis.


                                                 26
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 27 of 53




misrepresentations collateral or extraneous to the contract. (Def. Br. 11; Def.

Reply 2-3). In response, Plaintiff argues that its fraud claims are not

duplicative as they involve misrepresentations of “present fact” rather than

“future intent.” (Pl. 11-12 (citing RGH Liquidating Tr. v. Deloitte & Touche LLP,

851 N.Y.S.2d 31 (1st Dep’t 2008))). In particular, Plaintiff asserts that Claim

Two is based on Defendant’s knowledge and conduct at the time it entered into

the Agreement, while Claim Three is based on Defendant’s false

representations made during the course of the Agreement. (Id.). As explained

herein, the Court agrees that Plaintiff’s fraud claims need not be dismissed as

redundant.

      The Court first addresses Defendant’s argument that Claims One and

Two are duplicative, beginning with a review of the allegations in each. Claim

One alleges Defendant’s breach of its warranty regarding its compliance with

the law, in light of Plaintiff’s subsequent discovery that Defendant was engaged

in bid-rigging at the time. (Compl. ¶¶ 104-08). In contrast, Claim Two alleges

that Plaintiff was induced into signing the Agreement by Defendant’s

fraudulent misrepresentations and omissions regarding its relationship with

Troxell and CDW. (Id. at ¶¶ 109-13). 17 First, as discussed above, the alleged

misrepresentations that give rise to Claim Two are not addressed by any




17    As noted above, although Plaintiff attempts to broaden Claim Two to encompass its bid-
      rigging allegations in its opposition brief, the Court’s understanding of Claim Two
      derives from the actual text of the Complaint. Moreover, the Court agrees with
      Defendant that any attempt to broaden Claim Two to encompass Plaintiff’s bid-rigging
      allegations would render it duplicative of Claim One, and subject to dismissal on that
      basis.


                                             27
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 28 of 53




specific warranties or representations in the Agreement. Rather, Defendant’s

warranties in the Agreement are limited to representations that Defendant was

in compliance with all applicable laws and regulations, and that Defendant was

not aware of any pending or threatened litigation related to its distribution

chain. (See Sales Representative Agreement § 5.2). The allegations put forth in

support of Claim Two do not pertain to either of those representations.

Accordingly, the Court finds that the misrepresentations underlying Claim Two

transcend promises to signify “mere undertaking to perform [Defendant’s]

contractual obligations.” Aero Media LLC v. World Healing Ctr. Church, Inc.,

No. 12 Civ. 5196 (LLS), 2013 WL 2896856, at *5 (S.D.N.Y. June 11, 2013)

(allowing fraud in the inducement claim to proceed where the promises made

went beyond what was reduced to writing in the contract). Second, Plaintiff

alleges that it would not have entered into the Agreement had it known “the

undisclosed facts concerning Troxell and CDW” (id. at ¶ 112), suggesting a

“separate and distinct claim for fraud in the inducement.” See Alpha Cap.

Anstalt v. Oxysure Sys., Inc., 252 F. Supp. 3d 332, 340 (S.D.N.Y. 2017)

(observing that defendant had made alleged misrepresentations prior to the

contract, rather than in conjunction with the already executed contract).

Third, Defendant allegedly misrepresented present facts, rather than a promise

of future intent, as required to distinguish a fraud claim. Specifically,

Defendant allegedly failed to disclose that Troxell had ceased to list Triumph

Boards on FAMIS. (Compl. ¶¶ 30-31). See Merrill Lynch & Co., 500 F.3d at




                                         28
      Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 29 of 53




184. The Court is persuaded that these allegations support a distinct fraud in

the inducement claim.

      The Court next turns to Claim Three, which Defendant argues is

duplicative of Claim Four. As noted above, Claim Three alleges that Plaintiff

was induced to continue operating under the Agreement by Defendant’s

misrepresentations about the status of its negotiations with CDW between

October 2018 and mid-March 2019. (Compl. ¶¶ 114-18). In Claim Four,

Plaintiff alleges that Defendant breached the warranty provided in Section 5.2

of the Agreement that there was no pending or threatened litigation with

respect to Defendant’s “distribution chain.” (Id. at ¶¶ 119-24). For similar

reasons as those discussed above, the Court views Claim Three as distinct from

Claim Four. Once again, the alleged misrepresentations underlying Claim

Three are not addressed by either Section 5.2 or any other provision of the

Agreement. Defendant’s misrepresentations about the status of its

negotiations with CDW related to its ability to list Triumph Boards on FAMIS.

There is no basis to infer from the Complaint that the status of these

discussions would necessarily lead to pending or threatened litigation as to

Defendant’s distribution chain. The Court thus rejects Defendant’s argument

that Claim Three should be dismissed as duplicative. 18




18    Although Plaintiff submits that Claims Two and Three are not duplicative for an
      additional reason — that they seek punitive damages — Defendant raises a number of
      arguments in its briefing against the availability of punitive damages. (Def. Br. 23-25;
      Def. Reply 5-7). The Court need not decide this issue, first because Plaintiff has
      provided sufficient bases for deeming Claims Two and Three non-duplicative, and
      second because Claims Two and Three are dismissed on separate grounds.


                                               29
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 30 of 53




            c.    Claims Two and Three Fail to Plead Material
                  Misrepresentations and Reliance

      Ultimately, however, the Court accepts Defendant’s last basis for

dismissal of Claims Two and Three, namely, that Plaintiff has failed to allege a

false statement upon which Plaintiff reasonably relied. (Def. Br. 12-14). See

Wall, 471 F.3d at 415-16. Defendant argues that, as alleged in the Complaint,

Plaintiff was aware both that Troxell might stop selling Triumph Boards and

that Defendant was attempting to engage CDW as a replacement for Troxell.

(Id.). Defendant further argues that even if Plaintiff were misled about the

status of Defendant’s negotiations with CDW, Plaintiff cannot rely “on

statements regarding events outside [Defendant’s] control.” (Id. at 13). In

response, as to Claim Two, Plaintiff asserts that Troxell had stopped listing the

Triumph Boards on FAMIS before the Agreement was signed, and that this

information was not disclosed to Plaintiff. (Pl. Opp. 8). And with respect to

Claim Three, Plaintiff argues that it was told that Defendant “could and would”

convince CDW to replace Troxell promptly, while in actuality CDW had refused

to negotiate and was unwilling to list the Triumph Board on FAMIS. (Id.).

      The Court agrees that Plaintiff has failed to meet the requirements to

state a claim for fraud or fraudulent inducement under New York law.

Beginning with Claim Two, Plaintiff alleges that during the parties’ negotiations

of the Agreement, it was told that Troxell “might” cease listing the Triumph

Board on FAMIS, and that, in that event, Defendant promptly would list the

Triumph Board on FAMIS. (Compl. ¶¶ 30-31). However, Plaintiff does not

allege that those statements were inaccurate at the time they were made.

                                         30
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 31 of 53




Rather, Plaintiff merely alleges that at some point before the Agreement was

finalized, Troxell stopped listing Triumph Board products on FAMIS, and

Plaintiff was not informed of this development. (Id. at ¶ 31). As such, Plaintiff

has not alleged a material misrepresentation under Claim Two. 19

      Moreover, to the extent Plaintiff is alleging that Defendant omitted or

concealed a material fact, it must demonstrate that Defendant had a duty to

disclose material information and failed to abide by such duty. See Nealy v.

U.S. Surgical Corp., 587 F. Supp. 2d 579, 585 (S.D.N.Y. 2008). A duty to

disclose arises where:

             [i] the parties are in a fiduciary relationship; [ii] under
             the special facts doctrine, where one party possesses
             superior knowledge, not readily available to the other,
             and knows that the other is acting on the basis of
             mistaken knowledge; or [iii] where a party has made a
             partial or ambiguous statement, whose full meaning
             will only be made clear after complete disclosure.

Aetna Cas. & Sur. Co., 404 F.3d at 582 (citations and internal quotation marks

omitted); see also Miele v. Am. Tobacco Co., 770 N.Y.S.2d 386, 391 (2d Dep’t

2003) (“New York recognizes a cause of action to recover damages for fraud

based on concealment, where the party to be charged has superior knowledge

or means of knowledge, such that the transaction without disclosure is


19    Moreover, to the extent Plaintiff alleges that Defendant misrepresented CDW’s ability to
      “promptly” replace Troxell if needed, the Court agrees with Defendant that such
      statements relate to a future matter outside Defendant’s control, and Plaintiff could not
      justifiably rely on such statements. See Nerey v. Greenpoint Mortg. Funding, Inc., 40
      N.Y.S.3d 510, 512 (2d Dep’t 2016) (“[W]here the alleged misrepresentation concerns a
      future matter completely beyond the defendant’s control and outside of the defendant’s
      particular knowledge, reliance on the alleged misrepresentation is not justifiable.”); see
      also F.A.S.A. Constr. Corp. v. Degenshein, 850 N.Y.S.2d 612, 614 (2d Dep’t 2008)
      (rejecting plaintiff’s allegation of reliance on misrepresentation related to a “matter
      completely beyond the defendants’ control”).


                                               31
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 32 of 53




rendered inherently unfair.”). Plaintiff has not alleged a duty to disclose under

any of these scenarios. There are no allegations that the parties were

fiduciaries. As to the special facts doctrine, Plaintiff has not alleged that

Defendant knew Plaintiff was entering into the Agreement on the basis of its

understanding as to Triumph Board’s availability on FAMIS (see Compl.

¶ 111) — rather, Plaintiff only appears to have placed an emphasis on FAMIS

following the Agreement’s execution, when Plaintiff began to take issue with

Defendant’s approach to the three-bid process (see id. at ¶ 34). 20 Plaintiff also

has not alleged any partial or ambiguous statements that required complete

disclosure. Plaintiff was told that Defendant was engaging with CDW about the

prospect of listing Triumph Boards on FAMIS (id. at ¶ 30), which statement, as

alleged in the Complaint, was in fact true (see id. at ¶ 85). Plaintiff has not

alleged that Defendant was aware of CDW’s later-proffered reasons for its

disinterest in listing Triumph Boards on FAMIS, or that Defendant had any

reason to expect that CDW would not be willing to replace Troxell. Accordingly,

Plaintiff has failed to plead the existence of a material misrepresentation or

omission as to Claim Two.

      Plaintiff also has failed to state a claim for fraud as to Claim Three.

While Defendant allegedly represented, prior to the finalization of the

Agreement, that it promptly would list the Triumph Board with CDW if needed



20    In fact, Plaintiff alleges that at the time the parties negotiated the Agreement, Defendant
      was conducting direct sales to customers, in addition to sales through FAMIS. (See
      Compl. ¶ 29). This further undermines any contention that Defendant should have
      known that the Triumph Boards’ availability on FAMIS was fundamental to the
      Agreement.


                                               32
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 33 of 53




(Compl. ¶ 30), Plaintiff has not alleged that it relied on any material

misstatements by Defendant once the Agreement was in place. Although

Plaintiff inquired on a number of occasions about the status of Defendant’s

negotiations with CDW, with both Defendant and its outside counsel (id. at

¶¶ 34-35, 67, 71, 74, 81), Plaintiff does not allege that either Defendant or its

agents made any definitive representations as to those discussions (see id. at

¶¶ 35, 71, 82). Rather, Defendant assured Plaintiff that it would pursue the

CDW listing (id. at ¶ 35), and its outside counsel indicated that they would

“look into” the status of CDW negotiations and share any updates with Plaintiff

(id. at ¶¶ 71, 82). And as alleged, Defendant did attempt to pursue the CDW

listing, although CDW did not respond to Defendant’s overtures. (Id. at ¶ 85).

While Plaintiff alleges that in a call on March 15, 2019, Defendant falsely

claimed that they were negotiating with CDW, Plaintiff acknowledges in the

same breath knowing that this statement “was false” (id.), as Plaintiff had itself

recently spoken with CDW (id. at ¶¶ 83-84). Thus, even if the March 15, 2019

conversation constituted a false misrepresentation to induce Plaintiff to remain

in the Agreement, there was no reliance. Plaintiff has not otherwise alleged any

false misrepresentations regarding the status of the negotiations with CDW.

      In sum, Plaintiff has failed to meet the pleading requirements as to

Claims Two and Three. The Court accordingly dismisses both claims.

      2.    The Court Grants Defendant’s Motion to Partially Dismiss
            Claim Five

      Defendant next moves to dismiss six of the seven sub-claims brought

under Claim Five, which claim encompasses Plaintiff’s breach of contract

                                         33
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 34 of 53




allegations. “Under New York law, the elements of a claim for breach of

contract are ‘[i] the existence of an agreement, [ii] adequate performance of the

contract by the plaintiff, [iii] breach of contract by the defendant, and

[iv] damages.’” Abraham v. Leigh, 471 F. Supp. 3d 540, 556 (S.D.N.Y. 2020)

(quoting Harsco Corp., 91 F.3d at 348), reconsideration denied, No. 17 Civ.

5429 (KPF), 2020 WL 5095655 (S.D.N.Y. Aug. 28, 2020). “A breach of contract

claim will be dismissed, however, as being ‘too vague and indefinite,’ where the

plaintiff fails to allege, in nonconclusory fashion, ‘the essential terms of the

parties’ purported contract, including the specific provisions of the contract

upon which liability is predicated.’” Highlands Ins. Co. v. PRG Brokerage, Inc.,

No. 01 Civ. 2272 (GBD), 2004 WL 35439, at *8 (S.D.N.Y. Jan. 6, 2004) (quoting

Sud v. Sud, 621 N.Y.S.2d 37, 38 (1st Dep’t 1995)). For the reasons that follow,

the Court dismisses the six challenged breach of contract allegations for failure

to state a claim.

             a.     Plaintiff Fails to Plead Contractual Breaches Related to
                    Sales and Marketing Materials and Customer Inquiries

      Defendant first moves to dismiss Plaintiff’s claims that Defendant failed

to (i) deliver adequate sales literature and promotional materials, and

(ii) provide Plaintiff with information about customer inquiries, sales leads, or

events. (Def. Br. 14-16). As to the first claim, Defendant argues that it was

only required to provide sales and marketing materials “as they [were]

available,” and that Plaintiff does not allege any failure to provide existing

materials. (Id. at 15 (referencing Sales Representative Agreement § 3.1)). As to

the second claim, Defendant argues that it was not required to notify Plaintiff

                                          34
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 35 of 53




of customer inquiries, particularly given that Plaintiff was its “non-exclusive”

sales representative. (Id. (referencing Sales Representative Agreement § 1.1)).

      The Court first addresses Plaintiff’s claim that it was not provided

adequate sales literature and promotional materials. In its opposition brief,

Plaintiff refers the Court to the following allegation:

             When catalogs were provided, they did not have clear or
             accurate information about warranties on hardware
             and software. The catalogs that were sent were not
             branded with VWR, or Triumph Board, but instead were
             branded with “Ward’s Science” and included the contact
             information for Dwayne Johnson, after Mr. Johnson
             had left VWR to work for a competitor in the interactive
             white board space months prior, creating confusion for
             customers.

(Compl. ¶ 132). However, Defendant correctly notes that under the Agreement

it was only required to provide (i) sales and promotional materials “as available”

(see Sales Representative Agreement § 3.1), and (ii) upgraded and corrected

materials to the extent such materials were created (see id. at § 3.2). While

Plaintiff’s Complaint alleges issues with the materials provided, it does not

allege any breach of Defendant’s obligation to provide those materials, i.e., that

any such materials existed but were not promptly provided. Similarly, with

respect to Plaintiff’s claim that Defendant failed to provide Plaintiff with

information about customer inquiries, sales leads, or events, Defendant

correctly observes that it was not obligated to do so under the terms of the

Agreement. (Def. Br. 14-15).

      Implicitly recognizing the problem with its pleadings, Plaintiff

acknowledges that these two sub-claims do not originate from an “express


                                          35
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 36 of 53




detailed obligation” in the Agreement, but urges the Court nonetheless to read

the Agreement to encompass such an obligation. (Pl. Opp. 16-18). Plaintiff

argues that this interpretation is consistent with the parties’ purpose in

making the contract, pursuant to which Plaintiff was required to market and

promote Triumph Boards. (Id. at 17). Indeed, Plaintiff posits the rhetorical

question that if Defendant failed to forward its customer inquiries, provide

Plaintiff with accurate marketing materials, or provide customers with non-

defective products, how could Plaintiff “fulfill the purpose of the contract and

fully perform its duties under the contract?” (Id. at 17-18).

      In support of this argument, Plaintiff refers the Court to cases

emphasizing that courts must consider “the purpose of the parties in making

the contract” (Pl. Opp. 17 (citing Cromwell Towers Redevelopment Co. v.

Yonkers, 41 N.Y.2d 1, 6 (1976))) and “[t]he practical interpretation of the

contract by the parties, manifested by their conduct subsequent to its

formation” (id. at 18 (citing Viacom Int’l, Inc. v. Lorimar Prods., Inc., 486 F.

Supp. 95, 98 n.3 (S.D.N.Y. 1980))). Tellingly, however, Plaintiff has not cited a

single case in which courts have imported such requirements and obligations

into an agreement, and the Court will not do so here. Rather, as Defendant

correctly observes, New York courts generally discern parties’ intent through

the plain language of the agreement, Crown Wisteria, Inc. v. Cibani, 115

N.Y.S.3d 264, 264 (1st Dep’t 2019), particularly where, as here, the parties are

“sophisticated business entities,” Cellular Telephone Co. v. 210 E. 86th Street

Corp., 839 N.Y.S.2d 476, 480 (1st Dep’t 2007).


                                           36
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 37 of 53




      Put somewhat differently, where the parties negotiated specific

requirements and obligations at the time they entered into the Agreement, the

Court will not belatedly impose additional requirements upon Defendant. The

Court cannot rewrite the Agreement where Plaintiff failed to negotiate for the

requirements that it now deems vital to the Agreement’s purpose. See Karabu

v. Pension Ben. Guar. Corp., No. 96 Civ. 4960 (BSJ), 1997 WL 759462, at *14

(S.D.N.Y. Dec. 10, 1997) (“Where, as here, sophisticated parties negotiate at

arm’s length, the Court cannot and should not rewrite the contract — no

matter how poorly drafted — to include language or rights that a party itself

was unable to insert.”); Barleo Homes, Inc. v. Tudomawr Corp., 625 N.Y.S.2d

599, 600 (2d Dep’t 1995) (“A court may not rewrite into a contract conditions

the parties did not insert, or under the guise of construction, add or excise

terms.” (citation and internal quotation marks omitted)); Ingle v. Glamore Motor

Sales, Inc., 490 N.Y.S.2d 240, 242 (2d Dep’t 1985) (“It is fundamental that

courts enforce contracts and do not rewrite them.” (citation and internal

quotation marks omitted)). Accordingly, the Court dismisses these two sub-

claims.

            b.     Plaintiff Fails to Plead Contractual Breaches Related to
                   Price Changes and Customer Deliveries

      Defendant next argues that Plaintiff fails to provide sufficient factual

support for its allegations that (i) Defendant changed pricing for its RESO A

sales without giving Plaintiff notice; and (ii) Defendant breached its obligations

to ship purchased products directly to its customers. (Def. Br. 16-17). The

Court agrees.

                                         37
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 38 of 53




      Beginning with Plaintiff’s allegations regarding notice of changes in

pricing, Defendant refers the Court to correspondence appended to the

Complaint in which Defendant appears to have provided its 2019 RESO A

pricing on January 30, 2019. (Def. Br. 16 (citing Compl., Ex. E)). Defendant

further notes that Plaintiff has not alleged any lost sales or damages to support

an entitlement to relief on this claim. (Id.). In response, Plaintiff goes for the

capillary, arguing that while it did receive updated pricing from Defendant in

January 2019, the pricing was not provided with 30 days prior notice as

required under the Agreement. (Pl. Opp. 15 (citing Sales Representative

Agreement § 1.3)). Even if Defendant failed to provide sufficient notice in

compliance with the Agreement, Defendant is correct that Plaintiff has failed to

allege any facts establishing damages arising from this breach, as required to

state a breach of contract claim under New York law. (See Compl. ¶¶ 130,

149). Abraham, 471 F. Supp. 3d at 556; see N. Shipping Funds I, L.L.C. v. Icon

Cap. Corp., No. 12 Civ. 3584 (JCF), 2013 WL 1500333, at *8 (S.D.N.Y. Apr. 12,

2013) (“Under New York law, plaintiffs asserting breach of contract claims must

allege facts showing damage caused by the alleged breach.” (internal quotation

marks and citations omitted)); see also Smith McDonnell Stone & Co. v. Delicato

Vineyards, No. 94 Civ. 6474 (JFK), 1995 WL 375918, at *4 (S.D.N.Y. June 22,

1995) (“Allegations of a breach of contract are insufficient in the absence of

allegations of facts showing damages.”); Comfort Inn Oceanside v. Hertz Corp.,

No. 11 Civ. 1534 (JG) (JMA), 2011 WL 5238658, at *8 (E.D.N.Y. Nov. 1, 2011)

(“[A]n allegation that [a claimant] suffered damages without particular facts as


                                          38
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 39 of 53




to how [he or] she was damaged does not satisfy Twombly and Iqbal .... A claim

for breach of contract must rest on more than a conclusory allegation that the

defendant’s breach caused damages, even where the exact amount of damages

is alleged.” (internal quotation marks and citations omitted)). Accordingly, this

claim is dismissed.

      Turning next to Plaintiff’s claim that Defendant breached its obligations

to ship purchased products directly to its customers, the Court notes

Defendant’s argument that the Complaint is devoid of any specific allegations

of Defendant’s failures of this kind. (Def. Br. 16-17). In response, Plaintiff

refers the Court to allegations of “numerous missed deliveries due to lack of

proper paperwork and lack of communication/coordination” (Pl. Opp. 16 (citing

Compl. ¶ 141)), along with allegations that deliveries could not be completed,

as schools did not accept “curbside deliveries” and the contractor employed by

Defendant had insufficient personnel to handle non-curbside deliveries (id.

(citing Compl. ¶ 142)). However, Plaintiff has identified neither specific

instances of missed or failed deliveries, nor damages arising from the alleged

delivery issues. 21 Absent supporting factual allegations, these conclusory

assertions are plainly insufficient to establish a claim for breach of contract.

See Hadami, S.A. v. Xerox Corp., 272 F. Supp. 3d 587, 597-98 (S.D.N.Y. 2017)

(“[Plaintiff] does no more than list terms in the [agreement] and conclusorily

allege that [defendant] violated them. Such ‘naked assertions’ of breach do not



21    Moreover, as Defendant notes, the Agreement does not require Defendant to perform
      non-curbside deliveries of Triumph Boards. (Def. Reply 8).


                                            39
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 40 of 53




state a claim.”); Frontline Processing Corp. v. Merrick Bank Corp., No. 13 Civ.

3956 (RPP), 2014 WL 837050, at *3 (S.D.N.Y. Mar. 3, 2014) (dismissing claims

that failed to specify “how the Defendant allegedly failed to perform on its

contractual obligations”).

             c.    Plaintiff Lacks Standing to Bring Claims for Breaches of
                   Warranties to Customers and Delivery to Customers

      Lastly, Defendant argues that Plaintiff’s claims for breaches of warranties

to customers and delivery of defective Triumph Boards to customers require

dismissal for lack of standing. (Def. Br. 18-19). Plaintiff alleges that Defendant

delivered defective Triumph Boards to customers (Compl. ¶¶ 144-46), and that

Defendant failed to honor a promise made to certain schools that it would

provide a five-year warranty on software (id. at ¶¶ 147-49). Defendant argues

that Plaintiff lacks standing to litigate purported breaches of Defendant’s

contracts with its customers, as Plaintiff has not established that it is a third-

party beneficiary to such contracts. (Def. Br. 18-19). Plaintiff does not

respond to these arguments in its opposition brief (see Pl. Opp. 13-19), and the

Court will treat them as conceded. See AT&T Corp. v. Syniverse Techs., Inc.,

No. 12 Civ. 1812 (NRB), 2014 WL 4412392, at *7 (S.D.N.Y. Sept. 8, 2014)

(finding that plaintiff’s “silence concedes the point” where it failed to discuss

opponent’s argument in its opposition brief); In re UBS AG Secs. Litig., No. 07

Civ. 11225 (RJS), 2012 WL 4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (same);

see also Jennings v. Hunt Cos., 367 F. Supp. 3d 66, 69 (S.D.N.Y. 2019) (“A

district court may, and generally will, deem a claim abandoned when a plaintiff




                                          40
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 41 of 53




fails to respond to a defendant’s arguments that the claim should be

dismissed.” (internal quotation marks omitted) (collecting cases)) .

      Even were the sub-claims not abandoned, they would fail. Under New

York law, the terms of a contract may be enforced only by contracting parties

or intended third-party beneficiaries of the contract. See Rajamin v. Deutsche

Bank Nat’l Tr. Co., 757 F.3d 79, 86 (2d Cir. 2014) (citing Mendel v. Henry

Phipps Plaza W. Inc., 6 N.Y.3d 783, 786 (2006)). Here, Plaintiff’s claim arises

from Defendant’s alleged breaches of certain obligations to customers

stemming from promises or agreements to which Plaintiff has not alleged it was

a party. (See Compl. ¶¶ 144-48). Plaintiff has not established any privity of

contract with Defendant with respect to these obligations. Cf. Adirondack

Combustion Techs., Inc. v. Unicontrol, Inc., 793 N.Y.S.2d 576, 579 (3d Dep’t

2005) (finding that, in action arising from claim of a breach of an implied

warranty, “[w]hile plaintiff presents a sales representative agreement between it

and defendant to establish privity, that contract … lacks any contemplation of

plaintiff as an end user of the controller device at issue in this matter[,] … [and]

there is nothing that permits the inference that plaintiff and defendant were in

privity of contract related to the use of the controller device.”). Alternatively, to

position itself as a third-party beneficiary to these agreements, Plaintiff must

establish that “the parties to the contract intended to confer a benefit on the

third party.” Subaru Distributors Corp. v. Subaru of Am., Inc., 425 F.3d 119,

124 (2d Cir. 2005) (citing Cal. Pub. Emps.’ Ret. Sys. v. Shearman & Sterling, 95

N.Y.2d 427 (2000)). Plaintiff has made no such allegations here. As such, the


                                          41
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 42 of 53




Court finds that Plaintiff lacks standing to enforce agreements with customers

where it has alleged neither that it was a party nor that it was an intended

beneficiary of such agreements. 22

      3.     The Court Grants Defendant’s Motion to Dismiss Claim Four
             for Failure to State a Claim

      Defendant moves to dismiss Claim Four on similar grounds as those

discussed with respect to components of Claim Five. Under Claim Four,

Plaintiff alleges that Defendant breached the warranty provided under Section

5.2 of the Sales Representative Agreement that “there was no pending or, to its

knowledge, threatened litigation ‘with respect to [VWR’s] distribution

of the Products and/or relationships with its existing supply chain or

distribution chain.’” (Compl. ¶ 120 (quoting Sales Representative Agreement

§ 5.2)). In particular, Plaintiff alleges that Defendant was aware of pending or

threatened litigation with Troxell regarding “distribution” or the “existing

distribution chain.” (Id. at ¶ 121). In the alternative, Plaintiff alleges that the

parties intended for Defendant to represent that “there was no known

impending or potential interruption in the existing distribution chain.” (Id.).

Defendant submits that Plaintiff has not put forth any allegations to support a

claim that Defendant was aware of any threatened or pending litigation. (Def.

Br. 17). As to Plaintiff’s alternative theory, Defendant argues that the proposed




22    Plaintiff separately argues that the Court should read into the Sales Representative
      Agreement a requirement that Defendant deliver non-defective equipment, such that
      Plaintiff can maintain that Defendant’s delivery of defective Triumph Boards constituted
      a breach of the Agreement. (Pl. Opp. 16-19). For the reasons discussed above, the
      Court will not rewrite the parties’ contract to include this requirement.


                                              42
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 43 of 53




implied warranty contradicts the plain language of the Agreement. (Id. at 17-

18).

       To begin, Plaintiff argues that it has pleaded that Defendant was aware of

pending or threatened litigation at the time of the Agreement, as “Troxell’s

unexplained and sudden termination of its critical role in distributing the

Triumph Board … coupled with CDW’s unwillingness to continue the listing of

the Triumph Board, would surely make the existence or threat of litigation not

merely plausible, but highly probable.” (Pl. Opp. 14). While the Court is

permitted to draw “reasonable inferences from the alleged facts,” Bodum

Holding AG v. Starbucks Corp., No. 19 Civ. 4280 (ER), 2020 WL 2731987, at *5

(S.D.N.Y. May 22, 2020), the Court agrees that Plaintiff has not alleged any

facts suggesting that Defendant’s relationships with Troxell and CDW made the

existence of litigation highly probable. See U.S. Bank Nat’l Ass’n v. Citigroup

Glob. Mkts. Realty Corp., No. 13 Civ. 6989 (GBD), 2014 WL 7714382, at *6

(S.D.N.Y. Nov. 14, 2014) (dismissing claim for breach of contract where

complaint was “rife with conjecture”). In particular, the Court notes that

Plaintiff itself was aware that Troxell might cease listing Triumph Boards on

FAMIS at the time that it entered into the Agreement, suggesting that both

parties viewed that potentiality as consistent with the representations in

Section 5.2 of the Agreement. (Compl. ¶ 30).

       As to Plaintiff’s alternative theory of an implied warranty that “there was

no known impending or potential interruption in the existing ‘distribution

chain’” (Compl. ¶ 121), Plaintiff puts forth no basis for interpreting the


                                         43
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 44 of 53




Agreement to include such a representation. Plaintiff alleges that at the time it

signed the Agreement, it believed that the FAMIS e-catalog was part of

Defendant’s “existing distribution chain” and that there would not be any

interruption to its distribution of Triumph Boards through FAMIS. (Id. at

¶ 122). As discussed in connection with Claim Five, the Court cannot rewrite

the Agreement to include representations that Plaintiff had the opportunity to

insert at the time the Agreement was negotiated. See Karabu, 1997 WL

759462, at *14.

      Moreover, Section 5.2 merely represents that there was no “pending or

threatened litigation related to the distribution chain” — it does not

contemplate the significantly broader representation that there was no possible

interruption to the distribution chain. Where Plaintiff has put forth an

interpretation of the warranty that is “contrary to the plain words utilized in

the contract,” and where “language to give effect to that interpretation was

readily available had it been the intention of the parties to include such a

limitation,” the Court can neither add such language into the Agreement nor

“construe the language in such a way as would distort the contract’s apparent

meaning.” Slamow v. Delcol, 571 N.Y.S.2d 335, 336 (2d Dep’t 1991), aff’d, 79

N.Y.2d 1016 (1992). As Plaintiff had not put forth allegations supporting either

of its theories underlying Claim Four, the Court must dismiss this claim.

      4.    The Court Grants Defendant’s Motion to Dismiss Claim Six as
            Duplicative of Claim Five

      Defendant moves to dismiss Claim Six, arising from its alleged breach of

the implied duty of good faith and fair dealing, on the grounds that this claim

                                         44
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 45 of 53




is duplicative of Plaintiff’s breach of contract claims. (Def. Br. 19). Claim Six

alleges that Defendant’s “breaches of its warranties and material breaches of

its contractual obligations severely undermined [Plaintiff’s] reputation and …

ability to sell Triumph Boards. (Compl. ¶ 151). Defendant argues that Claim

Six is “redundant” inasmuch as it is based on the same facts underpinning

Plaintiff’s breach of contract claims. (Def. Br. 19). Plaintiff does not directly

respond to this argument, although it asserts more obliquely that Defendant’s

failures to abide by both its express and implied contractual obligations have

caused Plaintiff injury. (Pl. Opp. 19).

      Under New York law, there is a covenant of good faith and fair dealing

implied in all contracts. See 511 W. 232nd Owners Corp. v. Jennifer Realty Co.,

98 N.Y.2d 144, 153 (2002). “This covenant embraces a pledge that neither

party shall do anything which will have the effect of destroying or injuring the

right of the other party to receive the fruits of the contract.” Id. However, “[a]

party may maintain a claim for breach of the implied covenant only if the claim

is based on allegations different from the allegations underlying the

accompanying breach of contract claim.” Deutsche Bank Secs., Inc. v. Rhodes,

578 F. Supp. 2d 652, 664 (S.D.N.Y. 2008).

      As pleaded, Claim Six is entirely duplicative of the breach of contract

claims raised under Claim Five. Plaintiff alleges no “legal duty separate and

apart from [Defendant’s] contractual duties,” as required to plead a claim for

breach of the implied covenant of good faith and fair dealing. Washington v.

Kellwood Co., No. 05 Civ. 10034 (DAB), 2009 WL 855652, at *6 (S.D.N.Y.


                                          45
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 46 of 53




Mar. 24, 2009). Rather, Plaintiff references the very same breaches of

warranties and contractual obligations alleged in its breach of contract claims.

(See Compl. ¶ 151). Where a complaint alleges both a breach of contract and a

breach of the implied covenant of good faith and fair dealing arising from the

same set of allegations, the latter claim must be dismissed as redundant. See

Deutsche Bank Nat’l Tr. Co. v. Quicken Loans Inc., No. 13 Civ. 6482 (PAC), 2014

WL 3819356, at *5 (S.D.N.Y. Aug. 4, 2014) (“Where, as here, ‘the conduct

allegedly violating the implied covenant is also the predicate for breach of

covenant of an express provision of the underlying contract,’ ‘a claim for breach

of the implied covenant will be dismissed as redundant.’” (quoting Nat’l Gear &

Piston, Inc. v. Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 365 (S.D.N.Y.

2012)); see also Lorterdan Props. at Ramapo I, LLC v. Watchtower Bible & Tract

Soc’y of N.Y., Inc., No. 11 Civ. 3656 (CS), 2012 WL 2873648, at *8 (S.D.N.Y.

July 10, 2012) (“Even where the breach of contract claim is dismissed, the good

faith/fair dealing claim will be dismissed if it is redundant.”). The Court

accordingly dismisses Claim Six as duplicative of Claim Five.

      5.    The Court Grants Defendant’s Motion to Dismiss Claim Seven
            as Duplicative of Claim Five

      Defendant similarly moves to dismiss Claim Seven, which seeks

indemnification pursuant to the Agreement’s Indemnification Clause. (Def.

Br. 19-21 (discussing Sales Representative Agreement § 5.4)). Defendant

argues that there is no “unmistakably clear” language in the Agreement

providing an obligation to cover “first-party” claims. (Id. at 20 (citing Lehman

XS Tr., Series 2006-GP2 by U.S. Bank Nat’l Ass’n v. GreenPoint Mortg. Funding,

                                         46
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 47 of 53




Inc., 916 F.3d 116, 125-26 (2d Cir. 2019) (“Lehman”))). Plaintiff disagrees, and

argues that the Indemnification Clause does include such “unmistakably clear”

language. (Pl. Opp. 21-23).

      Under New York law, indemnification clauses “must be strictly construed

so as not to read into [them] any obligations the parties never intended to

assume.” Haynes v. Kleinewefers & Lembo Corp., 921 F.2d 453, 456 (2d Cir.

1990). Where an indemnification clause “extends only to a plaintiff’s actions in

a specific capacity or to specific types of losses, that limitation will be given

effect.” BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 778 F. Supp. 2d 375,

415 (S.D.N.Y. 2011). Moreover, the Second Circuit has determined that “under

New York law, absent ‘unmistakably clear’ language in an indemnification

provision that demonstrates that the parties intended the clause to cover first-

party claims, an agreement between two parties ‘to indemnify’ each other does

not mean that one party’s failure to perform gives rise to a claim for

indemnification.” Lehman, 916 F.3d at 125 (quoting Bridgestone/Firestone,

Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 21 (2d Cir. 1996)).

      As noted above, the Indemnification Clause provides that, among other

things, Defendant is required to indemnify Plaintiff from all claims and

damages arising out of:

              (i) any alleged infringement or violation by [VWR] of
             any … proprietary rights of any third party, or (ii) third
             party claims related to any claims made by [VWR] about
             [its] Product, effectiveness or warranty, or (iii) breach by
             [VWR] of any term or provision of this Agreement, or
             (iv) wrongful or negligent act or omission by any of
             [VWR] or its officers, directors, shareholders, agents,
             servants, employees and representatives.

                                          47
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 48 of 53




(Sales Representative Agreement § 5.4). Plaintiff observes that while certain

sub-clauses in the provision expressly reference third-party claims, Sections

5.4(iii) and (iv) do not include such language. (Pl. Opp. 23). From this, Plaintiff

reasons that the absence of language referencing “third-party claims” in

Sections 5.4(iii) and (iv) necessarily means that these clauses provide Plaintiff

with the right to bring a first-party action. (Id.). In so arguing, Plaintiff

misreads the relevant caselaw. The fact that Sections 5.4(iii) and (iv) lack

language referencing “third party claims” does not lead to the inference that

those provisions support a right to a first-party action. Rather, the provisions

must refer “exclusively or unequivocally” to claims between Plaintiff and

Defendant to cover first-party claims. BNP Paribas Mortg. Corp., 778 F. Supp.

2d at 415. There is no such exclusive or unequivocal language here. Absent

such language, “[w]here parties agree to ‘indemnify’ each other for losses

incurred by a breach of contract, where those lo[s]ses do not relate to liability

to a third party, the characterization of ‘indemnification’ is no more than an

epithet for recovery for breach of contract.” Lehman, 916 F.3d at 126

(alterations in Lehman) (quoting Xerox State & Local Sols., Inc. v. Xchanging

Sols. (USA), Inc., 216 F. Supp. 3d 355, 364 (S.D.N.Y. 2016)). The Court thus

dismisses the indemnification claim as duplicative of Plaintiff’s breach of

contract claims. See Genius Media Grp., Inc. v. Google LLC, No. 19 Civ. 7279

(MKB), 2020 WL 5553639, at *10 n.5 (E.D.N.Y. Aug. 10, 2020), appeal filed,

No. 20-3113 (2d Cir. Sept. 14, 2020).




                                           48
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 49 of 53




      6.    The Court Denies Defendant’s Motion to Dismiss Claim Eight

      Defendant moves to dismiss Claim Eight, which demands an audit

pursuant to Section 8.2 of the Agreement, on the grounds that Plaintiff lost any

such right upon its termination of the Agreement. (Def. Br. 21). Plaintiff

responds that it made this demand prior to the Agreement’s termination, and

suggests that Defendant’s reading of the contract would permit a party to steal

from its counterparty and abscond successfully by refusing to provide an

accounting prior to an agreement’s termination. (Pl. Opp. 24).

      The Court finds that Plaintiff demanded an audit prior to the termination

of the Agreement. The Agreement provided that it could be terminated “at the

election of one party following material breach … by the other party,” should

the breach not be cured within 30 days “following written notice of such

breach.” (Sales Representative Agreement § 6.2). Plaintiff provided notice of

Defendant’s alleged breach in its April 3, 2019 letter, the same letter in which it

demanded an audit. (Compl. ¶¶ 91-92; see also Termination Letter 2

(“Pursuant to Section 8.2 of the Agreement we demand an audit[.]”)). The

Agreement terminated 30 days thereafter, in accordance with Section 6.2. (See

Termination Letter 8 (“As a result of the above misrepresentations and

breaches … this contract will terminate by [its] terms 30 days from the date of

this letter.”)). Accordingly, Claim Eight will not be dismissed where Plaintiff

demanded an audit prior to the Agreement’s termination.




                                         49
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 50 of 53




      7.     The Court Dismisses Plaintiff’s Demands for Lost Profits and
             Punitive Damages

      Finally, Defendant seeks to limit Plaintiff’s damages claims. Plaintiff’s

Complaint seeks compensatory damages of no less than $11,000,000 on

Claims One, Three, Five, Six, and Seven. (Compl. 57-58). As to its fraud

allegations brought under Claims Two and Three, Plaintiff seeks punitive

damages. (Id. at 57). However, as the Court has dismissed Claims Two and

Three, it grants Defendant’s motion to dismiss Plaintiff’s demand for any

associated punitive damages.

      To the extent that Plaintiff’s damages figure includes lost profits,

Defendant argues that such claims are prohibited by the terms of the

Agreement. (Def. Br. 21-23; Def. Reply 4-5). Specifically, Defendant submits

that Plaintiff is barred from seeking lost profits under provisions in the

Agreement that limit the parties’ liability. (Def. Br. 21-23). Plaintiff does not

directly respond to this argument in its opposition briefing, and the Court will

consider this point conceded. See AT&T Corp., 2014 WL 4412392, at *7. 23

       The Court agrees with Defendant that lost profits are expressly barred

under the Section 6.4 of the Agreement, which states that upon the

Agreement’s termination, Plaintiff “will not be entitled to receive any …. actual

consequential, indirect, special or incidental damages, costs or expenses,

whether foreseeable (including, but not limited to, claims related to … loss of


23    Although Point III of Plaintiff’s opposition brief is titled: “VWR Is Wrong About the
      Availability of Punitive Damages and Lost Profits Damages in This Case” (Pl. Opp. 19),
      the ensuing section does not directly address Defendant’s arguments about lost profits
      (see id. at 19-21).


                                              50
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 51 of 53




profits).” (Sales Representative Agreement § 6.4 (emphasis added)). Plaintiff

has put forth no basis for finding this clause unenforceable. Moreover, New

York courts “routinely enforce[] liability-limitation provisions when contracted

by sophisticated parties, recognizing such clauses as a means of allocating

economic risk in the event that a contract is not fully performed.” Process Am.,

Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 138 (2d Cir. 2016) (collecting

cases). While such provisions will be set aside “when the conduct at issue

involves gross negligence or willful misconduct,” Morgan Stanley & Co. v. Peak

Ridge Master SPC Ltd., 930 F. Supp. 2d 532, 544 (S.D.N.Y. 2013), Plaintiff

makes no argument that it has alleged such a “compelling demonstration of

egregious intentional behavior” as required to meet this standard, id. at 545;

see also Net2Globe Int’l, Inc. v. Time Warner Telecom of N.Y., 273 F. Supp. 2d

436, 454 (S.D.N.Y. 2003) (describing the wrongful conduct that would lead to

nullifying a liability limitation provision as “nothing short of a compelling

demonstration of egregious intentional misbehavior evincing extreme

culpability: malice, recklessness, deliberate or callous indifference to the rights

of others, or an extensive pattern of wanton act”). 24 The Court agrees with

Defendant that lost profits damages are barred under the Agreement.




24    Plaintiff states merely that it has alleged “intentional or grossly negligent misconduct”
      and that “those allegations must be taken as true.” (Pl. Opp. 21). But this conclusory
      argument, untethered from any discussion of either the relevant allegations or the
      applicable standard, does not suffice to establish the required “compelling
      demonstration of egregious intentional misbehavior.” See Net2Globe Int’l, Inc. v. Time
      Warner Telecom of N.Y., 273 F. Supp. 2d 436, 454 (S.D.N.Y. 2003).


                                               51
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 52 of 53




      8.    The Court Denies Leave to Amend

      “Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a

court ‘should freely give leave [to amend] when justice so requires.’” Gorman v.

Covidien Sales, LLC, No. 13 Civ. 6486 (KPF), 2014 WL 7404071, at *2 (S.D.N.Y.

Dec. 31, 2014) (quoting Fed. R. Civ. P. 15(a)(2)). Consistent with this liberal

amendment policy, “‘[t]he rule in this Circuit has been to allow a party to

amend its pleadings in the absence of a showing by the nonmovant of prejudice

or bad faith.’” Id. (alteration in Gorman) (quoting Block v. First Blood Assocs.,

988 F.2d 344, 350 (2d Cir. 1993)). That being said, “it remains ‘proper to

deny leave to replead where ... amendment would be futile.’” Id. (quoting Hunt

v. All. N. Am. Gov’t Income Tr., Inc., 159 F.3d 723, 728 (2d Cir. 1998)).

      Plaintiff has not sought leave to amend, and the Court believes that any

amendment would be futile. Moreover, Plaintiff was provided with notice of the

deficiencies in its pleadings prior to briefing the instant motion, in the form of

Defendant’s pre-motion letter (see Dkt. #14), but forewent the opportunity to

amend at that time. For these reasons, the Court’s partial dismissal of the

claims discussed above is with prejudice. See Gallop v. Cheney, 642 F.3d 364,

369 (2d Cir. 2011) (“[N]o court can be said to have erred in failing to grant a

request [to amend] that was not made.”); cf. Payne v. Malemathew, No. 09 Civ.

1634, 2011 WL 3043920, at *5 (S.D.N.Y. July 22, 2011) (“That Plaintiff was

provided notice of his pleading deficiencies and the opportunity to cure them is

sufficient ground to deny leave to amend sua sponte.”).




                                          52
       Case 1:20-cv-02869-KPF Document 32 Filed 03/26/21 Page 53 of 53




                                 CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s partial motion to

dismiss is GRANTED in part and DENIED in part. The Court dismisses with

prejudice Claim Two; Claim Three; Claim Four; Claim Five, excluding Plaintiff’s

allegations relating to Defendant’s breaches regarding notification of purchases

and payment of commissions; Claim Six; and Claim Seven; as well as Plaintiff’s

demand for punitive damages; and any demand for lost profits, to the extent

such damages are sought by Plaintiff. The Clerk of Court is directed to

terminate the motion at docket entry 18. The parties are directed to submit a

joint letter and Proposed Case Management Plan and Scheduling Order on or

before April 9, 2021.

      SO ORDERED.

Dated: March 26, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        53
